DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 7/25/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 and  claims 1-20 respectively of reference U.S. Patent Nos. 10,313,264 and 11,349,776 (hereinafter ‘264 and ‘776). Although the claims at issue are not identical, they are not patentably distinct from each other because each element of the claims of the instant application (17/828,016) are anticipated in the claims of the reference patents (264 and ‘776).

Instant Application 17/828,016
Patent No. 10,313,264
Patent No. 11,349,776

Claim 19. A method comprising: 
from a particular application installed on the  mobile device, retrieving a list of web domains stored with the particular application; 
for a particular web domain in the list of web domains, retrieving a list of applications allowed access to user interaction data for the particular web domain; and 

when the particular application is on the list of applications retrieved from the particular web domain, storing a verified relationship between the particular application and the particular web domain.
Claim 1. A method comprising:
upon installation of a service-specific application on an electronic device, identifying a list of web domains associated with the service-specific application, the list including a web domain for a web-based third party service;




storing, on the electronic device, user data associated with the web-based third party service, the user data resulting from user interaction with the web domain for the web-based third party service through a web browser;

receiving a request from the service-specific application executing on the electronic device to utilize the user data stored for the web-based third party service on the
electronic device, the service-specific application having been downloaded from a server that is separate from the web domain for the web-based third party service; and
providing the user data to the service-specific application executing on the electronic device only when the web
domain has verified the service-specific application as allowed to receive user data associated with the webbased third party service based at least in part on the 
service-specific application being included on a list of applications obtained from the web domain.

Claim 20. The method of claim 19, wherein each web domain in the list of web domains is paired with a type of user interaction data and each application in the list of applications is paired with a type of user interaction data.
Claim 12. The method of claim 11, wherein the web domain and service-specific application verify each other.

Claim 21. The method of claim 20, wherein the verified relationship is only stored between the particular application and the particular web domain when a particular type of user interaction data is paired with both the particular application and the particular web domain.


Claim 22. The method of claim 21, wherein the verified relationship is stored as a record in a database that indicates the particular application, particular web domain, and the particular type of user interaction data.
Claim 7. The method of claim 1, further comprising storing a record in a database to indicate verification of the service-specific application and the web domain to share user data.

Claim 23. The method of claim 20, wherein at least one web domain is listed more than once in the list of web domains and paired with several types of user interaction data.


Claim 24. The method of claim 19, further comprising: receiving a request from the particular application to utilize user interaction data stored on the mobile device based on interaction with the particular web domain; and based on the stored verified relationship, granting the particular application access to the requested user interaction data.
Claim 1. The method comprising;
…
receiving a request from the service-specific application executing on the electronic device to utilize the user data stored for the web-based third party service on the electronic device, the service-specific application having been downloaded from a server that is separate from the web domain for the web-based third party service; and providing the user data to the service-specific application executing on the electronic device

Claim 25. The method of claim 19, wherein the verified relationship is stored locally on the mobile device
Claim 1. ,,,
stored for the web-based third party service on the
electronic device …
Claim 13. The device of claim 8, wherein the at least one processor is further configured to allow the first interface to locally access, on the device, the user data stored on the device exclusively when the first and second interfaces are verified to share the user data.
Claim 26. A device comprising: a memory; and at least one processor configured to: from a particular application installed on the device, retrieve a list of web domains stored with the particular application; for a particular web domain in the list of web domains, retrieve a list of applications allowed access to user interaction data for the particular web domain; and when the particular application is on the list of applications retrieved from the particular web domain, store a verified relationship between the particular application and the particular web domain.
Same as claim 1.

Claim 27. The device of claim 26, wherein each web domain in the list of web domains is paired with a type of user interaction data and each application in the list of applications is paired with a type of user interaction data.
Claim 12. The method of claim 11, wherein the web domain and service-specific application verify each other.

Claim 28. The device of claim 27, wherein the verified relationship is only stored between the particular application and the particular web domain when a particular type of user interaction data is paired with both the particular application and the particular web domain.


Claim 29. The device of claim 28, wherein the verified relationship is stored as a record in a database that indicates the particular application, particular web domain, and the particular type of user interaction data.
Claim 7. The method of claim 1, further comprising storing a record in a database to indicate verification of the service-specific application and the web domain to share user data.

Claim 30. The device of claim 27, wherein at least one web domain is listed more than once in the list of web domains and paired with several types of user interaction data.


Claim 31. The device of claim 26, wherein the at least one processor is further configured to: receive a request from the particular application to utilize user interaction data stored on the device based on interaction with the particular web domain; and based on the stored verified relationship, grant the particular application access to the requested user interaction data.
Claim 1. The method comprising;
…
receiving a request from the service-specific application executing on the electronic device to utilize the user data stored for the web-based third party service on the electronic device, the service-specific application having been downloaded from a server that is separate from the web domain for the web-based third party service; and providing the user data to the service-specific application executing on the electronic device

Claim 32. The device of claim 26, wherein the verified relationship is stored locally on the device.
Claim 1. ,,,
stored for the web-based third party service on the
electronic device …
Claim 13. The device of claim 8, wherein the at least one processor is further configured to allow the first interface to locally access, on the device, the user data stored on the device exclusively when the first and second interfaces are verified to share the user data.
Claim 33. A non-transitory machine-readable medium comprising instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: from a particular application installed on a mobile device, retrieving a list of web domains stored with the particular application; for a particular web domain in the list of web domains, retrieving a list of applications allowed access to user interaction data for the particular web domain; and when the particular application is on the list of applications retrieved from the particular web domain, storing a verified relationship between the particular application and the particular web domain.
Same as claim 1.

Claim 34. The non-transitory machine-readable medium of claim 33, wherein each web domain in the list of web domains is paired with a type of user interaction data and each application in the list of applications is paired with a type of user interaction data.
Claim 12. The method of claim 11, wherein the web domain and service-specific application verify each other.

Claim 35. The non-transitory machine-readable medium of claim 34, wherein the verified relationship is only stored between the particular application and the particular web domain when a particular type of user interaction data is paired with both the particular application and the particular web domain.


Claim 36. The non-transitory machine-readable medium of claim 35, wherein the verified relationship is stored as a record in a database that indicates the particular application, particular web domain, and the particular type of user interaction data.
Claim 17. The machine readable medium of claim 13, wherein the program further comprises a set of instructions for storing a record in a database to indicate verification of the service-specific application and the web domain to share user data.

Claim 37. The non-transitory machine-readable medium of claim 34, wherein at least one web domain is listed more than once in the list of web domains and paired with several types of user interaction data.


Claim 38. The non-transitory machine-readable medium of claim 33, wherein the operations further comprise: receiving a request from the particular application to utilize user interaction data stored on the mobile device based on interaction with the particular web domain; and based on the stored verified relationship, granting the particular application access to the requested user interaction data.
Claim 1. The method comprising;
…
receiving a request from the service-specific application executing on the electronic device to utilize the user data stored for the web-based third party service on the electronic device, the service-specific application having been downloaded from a server that is separate from the web domain for the web-based third party service; and providing the user data to the service-specific application executing on the electronic device




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THORNE E WAUGH/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457